Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 1 of 8 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  DELESHIA FREEMAN ON BEHALF
  OF HERSELF AND OTHERS
  SIMILARLY SITUATED,

         PLAINTIFF,                               CASE NO.:

  VS.

  BIG BANG ENTERPRISES, INC.
  D/B/A THE RETAIL OUTSOURCE,
  A    FLORIDA    FOR   PROFIT
  CORPORATION,

         DEFENDANT.
                                            /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, DELESHIA FREEMAN, on behalf of herself and those similarly situated

 (“Plaintiff”), by and through undersigned counsel, hereby files this Complaint against

 Defendant, BIG BANG ENTERPRISES, INC. D/B/A THE RETAIL OUTSOURCE, a for

 profit corporation (“Defendant”) for unpaid overtime compensation, liquidated damages, and

 other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                   JURISDICTION & VENUE

         1.      Defendant, BIG BANG ENTERPRISES, INC. D/B/A THE RETAIL

  OUTSOURCE, is a Florida for profit corporation that operates and conducts business in

  Orlando, Florida (Orange County) and is therefore, within the jurisdiction of this Court.

         2.       This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337

  and the FLSA. This Court also has jurisdiction under 28 U.S.C. §§ 1331. Venue is proper
Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 2 of 8 PageID 2




  under 28 U.S.C. § 1391. These claims arise under the laws of the United States.

         3.      The venue of this Court over this controversy is proper based upon the claim

  arising in Orange County, Florida.

                                           PARTIES

         4.      Plaintiff, DELESHIA FREEMAN, was an employee of the Defendant within

  the last three (3) years for Defendant in Orlando, Florida (Orange County)

         5.      Defendant, BIG BANG ENTERPRISES, INC. D/B/A THE RETAIL

  OUTSOURCE, is a private corporation which facilities the sale of certain goods in cluding

  wireless and celular devices, and other services.

                                         COVERAGE

         6.      At all material times relevant to this action (2016-2019), Defendant was an

  enterprise covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

         7.      At all material times relevant to this action (2016-2019), Defendant made gross

  earnings of at least five hundred thousand dollars ($500,000.00) annually.

         8.      At all material times relevant to this action (2016-2019), Defendant accepted

  payments from customers based on credit cards issued by out of state banks.

         9.      At all material times relevant to this action (2016-2019), Defendant routinely

  ordered materials or supplies from out of state.

         10.     At all material times relevant to this action (2016-2019), Defendant had two

  (2) or more employees, including Plaintiff, engaged in interstate commerce, handling or

  otherwise working on materials that have been moved in or produced for interstate commerce.




                                                2
Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 3 of 8 PageID 3




         11.     At all material times relevant to this action (2016-2019), Defendant used U.S.

  mail to send and receive letters to and from other states.

         12.     At all material times relevant to this action (2016-2019) facilitate the sale of

  cellular, wireless, and other electronics and accessories which were shipped and/or delivered

  through interstate highways, which resulted in interstate commerce.

         13.     At all times relevant to this action (2016-2019), Defendant failed to comply

  with 29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendant for which no

  provisions were made by Defendant to properly pay Plaintiff for those hours worked in excess

  of forty (40) within a work week.

                                 FACTUAL ALLEGATIONS

         14.     Plaintiff was an “Wireless Sales Representative” and performed related

  activities for Defendant in Orlando, Florida (Orange County).

         15.     Plaintiff worked for Defendant from approximately March 12, 2018 to

  February 14, 2019.

         16.     In this capacity, Plaintiff earned a rate of pay of $10.50 per hour plus

  commission, and incentive bonuses (“regular rate of pay”), from March 12, 2018 to February

  14, 2019.

         17.     During Plaintiff’s employment, Plaintiff worked in excess of forty (40) per

  work week during one or more work weeks.

         18.     Specifically, Plaintiff would work over 50 hours per week.

         19.     However, Plaintiff was not paid overtime compensation of one and a half times

  her regular rate of pay per hour, including all earnings, for overtime hours worked.



                                                 3
Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 4 of 8 PageID 4




          20.     Defendant failed to include all of Plaintiff’s non-discretionary income in her

  regular rate of pay when calculating overtime pay due to Plaintiff.

          21.     As a result, Plaintiff should have received compensation at time and one half

  her regular rate of pay for all hours worked beyond the forty (40) hours per week.

          22.     Upon information and belief, the records, to the extent any exist, concerning

  the number of hours worked and amounts paid to Plaintiff are in the possession and custody

  of Defendant.

         23.      Defendant’s failure and/or refusal to properly compensate Plaintiff at the rates

  and amounts required by the FLSA were willful.

                          COLLECTIVE ACTION ALLEGATIONS

          24.     Plaintiff and the class members performed the same or similar job duties as

  one another in that they provided sales services for Defendants.

          25.      Plaintiff and the class members regularly work overtime hours and were not

  paid time and one-half compensation for the same at regular rate of pay including all

  compensation in violation of the FLSA’s requirement for provisions to be made by Defendant

  to properly pay Plaintiff for those hours worked in excess of forty (40) within a work week.

          26.     Defendants’ common policy violations have caused Plaintiff and the class

  members to receive less than time and one-half compensation for the same at regular rate of

  pay including all compensation.

          27.     Thus, the class members are similar with regard to their wages for the same

  reasons as Plaintiff.




                                                 4
Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 5 of 8 PageID 5




           28.    These policies or practices were applicable to Plaintiff and the class members.

  Application of these policies or practices does not depend on the personal circumstances of

  Plaintiff or those joining this lawsuit. Rather, the same policies or practices which resulted in

  the non-payment of federally mandated time and one-half compensation for the same at

  regular rate of pay including all compensation for all hours worked over forty (40) in a work

  week to Plaintiff apply to all class members. Accordingly, the class members are properly

  defined as:

        All sales employees subject to Defendants’ overtime wage violations, who
        worked at Defendants’ business entities within the last three years

           29.    Defendants knowingly, willfully, or with reckless disregard carried out its

  illegal pattern or practice of failing to pay Plaintiff and the class members at a rate of at least

  the statutorily prescribed overtime wage.

           30.     Defendants did not act in good faith or reliance upon any of the following in

  formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

  Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

           31.   During the relevant period, Defendants violated § 207(a)(1), § 215(a)(2) and

  § 207(e), by employing employees in an enterprise engaged in commerce or in the production

  of goods for commerce within the meaning of the FLSA as aforesaid, for one or more

  workweeks without compensating such employees at time and one-half their regular rate of

  pay for hours worked in excess of forty (40) hours within a work week during one or more

  weeks.

           32.     Defendants have acted willfully in failing to pay Plaintiff and the class

  members in accordance with the law.


                                                  5
Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 6 of 8 PageID 6




               COUNT I - RECOVERY OF OVERTIME COMPENSATION

         33.     Plaintiff reincorporates and readopts all allegations contained within

  Paragraphs 1 through 32 above.

         34.     Plaintiff and those similarly situated employees are entitled to be paid time and

  one-half their regular rate of pay for each hour worked in excess of forty (40) per work week.

         35.     During her employment with Defendant, Plaintiff regularly worked overtime

  hours but was not paid time and one-half compensation for the same at her regular rate of pay

  including all compensation.

         36.     Plaintiff has demanded proper compensation for one or more weeks of work with

  Defendants, but Defendants have refused and/or failed to compensate Plaintiff for the same.

         37.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

  pay Plaintiff, time and one half her regular rate of pay for each hour worked in excess of forty

  (40) per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

  reasonable attorneys’ fees and costs.

         38.     As a direct and proximate result of Defendant’s willful violation of the FLSA,

  Plaintiff, and those similarly situated have been damaged and entitled to liquidated damages.

        WHEREFORE, Plaintiff, DELESHIA FREEMAN, on behalf of herself and those

 similarly situated employees, demands judgment against Defendant, BIG BANG

 ENTERPRISES, INC. D/B/A THE RETAIL OUTSOURCE for the payment of all overtime

 hours at one and one-half the regular rate of pay for the hours worked by them for which

 Defendant did not properly compensate them, liquidated damages, reasonable attorneys’ fees




                                                6
Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 7 of 8 PageID 7




 and costs incurred in this action, and any and all further relief that this Court determines to be

 just and appropriate.

                                DEMAND FOR JURY TRIAL

         39.     Plaintiff demands a jury trial on all issues so triable against Defendant.

                                    RELIEF REQUESTED

        Plaintiff respectfully requests:

           i.   That the Court declare that Defendant violated the aforementioned causes of

                action;

          ii.   A jury trial and entry of judgment in Plaintiff’s favor;

         iii.   Back overtime pay;

          iv.   Liquidated damages;

          v.    Attorney’s fees and expenses;

          vi.   Prejudgment interests, and, if applicable, post-judgment interest; and

         vii.   Any such other and further permanent injunctive, declaratory, legal or equitable

                relief in any combination to which she may be entitled.

                Dated this 19th day of August, 2019.

                                                Respectfully submitted by,

                                                       s/Bobby A. Lean, Jr.
                                                       Carlos V. Leach, Esq.
                                                       Fla. Bar No. 0540021
                                                       Bobby A. Lean, Jr., Esq.
                                                       Fla. Bar No. 118769
                                                       THE LEACH FIRM, P.A.
                                                       1950 Lee Road, Suite 213
                                                       Winter Park, FL 32789
                                                       Telephone: (407) 574-4999 ext. 416
                                                       Facsimile: (833) 813-7512



                                                 7
Case 6:19-cv-01543-WWB-DCI Document 1 Filed 08/19/19 Page 8 of 8 PageID 8




                                          Email: blean@theleachfirm.com
                                          Email: yhernandez@theleachfirm.com

                                          Attorneys for Plaintiff




                                     8
